Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/724983 has claims 1-17 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is December 23, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 10, and 17 recite “specify a topological structure of a physical system in space-time; construct a qualitative spatio-temporal model of the physical system; and using both the topological structure and the qualitative spatio-temporal model, simulate the qualitative spatio-temporal behaviors of the physical system as a discrete set of state transitions in space-time to produce a simulation of the physical system”- all of which are mathematical calculations.    Said limitations in claims 1, 10, and 17 are a process that under its broadest reasonable interpretation, covers performance of the limitations as a mathematical concept including mathematical calculations, mathematical relationships and /or mathematical formulae  but for the recitation of generic computer components.  Other than reciting “one processor” and “one memory including computer program code” and “one memory and the computer program code configured to, with the at least one processor” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concept” grouping of abstract ideas.  As such claims 1, 10, and 17 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “one processor” and “one memory including computer program code” and “one memory and the computer program code configured to, with the at least one processor”  to perform the claimed steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	Step 2B:
	Finally, Claims 1, 10  and 17 only recite “one processor” and “one memory including computer program code” and “one memory and the computer program code configured to, with the at least one processor”   perform the claimed steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the specifying and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 10, and 17 are not patent eligible.
	The dependent claims 2-9 and 11-16 recite additional steps of performing spatio-temporal multi-physics qualitative reasoning, mathematical expressions of spatio-temporal model, testing simulation against design criteria, updating qualitative parameters etc. which all can be categorized as either mathematical concept or mental process.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-9 and 11-16 are also not patent eligible.
	




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-3, 5-7 and 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing WU hereafter Wu (“A Qualitative Spatio-Temporal Modelling and Reasoning Approach for the Representation of Moving Entities”, Université de Bretagne occidentale, 2015, pp 1-156).

Regarding Claim 1, Wu discloses a device comprising:
at least one processor;
and at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor (Wu: Chapter I page 23: qualitative spatial simulator; Chapter V page 107: AIS system; stored in a PostgreSQL database management system-Note all these systems comprises processor, memory and program code), cause the device to:
specify a topological structure of a physical system in space-time (Wu: Chapter I-section I.2 pages 10-11, Chapter I-section I.4 pages 26-29);
construct a qualitative spatio-temporal model of the physical system (Wu: Page 2-section 1 2nd paragraph:  qualitative spatio-temporal model; Also see page 4 first paragraph); and
using both the topological structure and the qualitative spatio-temporal model,
simulate the qualitative spatio-temporal behaviors of the physical system as a discrete
set of state transitions in space-time to produce a simulation of the physical system (Wu: Chapter I-Section I.2-I.4 pages 10-29; Note Section 2.4 page 20 : temporal intervals; transition from a motionless state to the flight being in progress, that is, a motion
state; Also see Chapter III Sections III.2-III.4 pages 61-77).

Regarding Claims 10 and 17, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, Wu discloses the device according to claim 1, wherein the device is further caused to perform spatio-temporal multi-physics qualitative reasoning (Wu: Chapter I-Section I3 pages 21-25; Chapter IV page 83).

Regarding Claim 3, Wu discloses the device according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to produce the simulation using a qualitative reasoning tool (Wu: Chapter V pages 107-108: Java Topology Suite library (JTS)).


Regarding Claim 5, Wu discloses the device according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to:
specify at least one design criteria (Wu: Page 91 Table IV.2 and page 92 Table IV.3: Composition Table-Note the constraints (design criteria) Also see page 23 paragraph 1: spatial continuity constraints and dynamic constraints); and
test the results of simulation against the design criteria (Wu: Chapter IV-section IV.3 pages 89-94; Note the result of the composition of these two movement configurations as shown in Figures IV.7 and IV.8).

Regarding Claim 12, the claim recites the same substantive limitations as Claim 5 and is rejected using the same teachings.

Regarding Claim 6, Wu discloses the device according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor,
cause the device to use the simulation of the physical system to modify the qualitative
spatio-temporal model of the physical system (Wu: Chapter I-Sections I.3-I.4: pages 21-29-page 22 : All the intermediate relations must be passed through while changing from
any relation to another one in the CND).

Regarding Claim 13, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, Wu discloses the device according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to perform the following operations:
(i) specify at least one design criteria (Wu: Page 91 Table IV.2 and page 92 Table IV.3: Composition Table-Note the constraints (design criteria) Also see page 23 paragraph 1: spatial continuity constraints and dynamic constraints);
(ii) update at least one qualitative parameter of a set of qualitative parameters of the simulation of the physical system (Wu: Chapter IV-section IV.3 pages 89-94; Note the result of the composition of these two movement configurations as shown in Figures IV.7 and IV.8); and
(iii) iterate though operation (ii) until the results of the simulation of the physical
system satisfy the design criteria (Wu: Chapter IV-section IV.3 pages 89-94; Note the result of the composition of these two movement configurations as shown in Figures IV.7 and IV.8).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 11, Wu discloses the device of claim 11, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to generate the qualitative constraints based on at least one of defining, topological, constitutive, and interaction equations (Wu: page 24 Equation (I.6) ; page 49 Figure II.6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Jing WU hereafter Wu (“A Qualitative Spatio-Temporal Modelling and Reasoning Approach for the Representation of Moving Entities”, Université de Bretagne occidentale, 2015, pp 1-156), in view of Wang et al. hereafter Wang (“Topological semantics for lumped parameter systems modeling”, Advanced Engineering Informatics 42 (2019) , pp 1-21).

Regarding Claim 4, Wu discloses the device of claim 1.
However, Wu do not explicitly disclose
wherein the qualitative spatio-temporal model of the physical system is expressed by topological semantics based on a Tonti diagram;
Wang discloses:
wherein the qualitative spatio-temporal model of the physical system is expressed by topological semantics based on a Tonti diagram (Wang: abstract and page 5 column 2 Section 3.2; Figured 4, 5 and 7);  
Wu and Wang are analogous art because they are from the same field of endeavor. They both relate to physical domain modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above qualitative spatio-temporal modelling application, as taught by Wu, and incorporating the use of Tonti diagram, as taught by Wang.
One of ordinary skill in the art would have been motivated to do this modification in order to have a basis for greater interoperability in systems modeling, supporting automated translation, integration, reuse, and numerical simulation of models created in different authoring systems and applications, as suggested by Wang (Wang: abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Jing WU hereafter Wu (“A Qualitative Spatio-Temporal Modelling and Reasoning Approach for the Representation of Moving Entities”, Université de Bretagne occidentale, 2015, pp 1-156), in view of Nenzi et al. hereafter Nenzi (“QUALITATIVE AND QUANTITATIVE MONITORING OF SPATIO-TEMPORAL PROPERTIES WITH SSTL”, Logical Methods in Computer Science, (2018) , pp 1-38).

Regarding Claim 8, Wu discloses the device of claim 1.
However, Wu do not explicitly disclose:
using fully or partially provided quantitative information of the qualitative spatiotemporal
model of the physical system, instantiate the qualitative spatio-temporal model of the physical system into a quantitative or hybrid (qualitative and quantitative) model;
Nenzi discloses:
using fully or partially provided quantitative information of the qualitative spatiotemporal
model of the physical system, instantiate the qualitative spatio-temporal model of the physical system into a quantitative or hybrid (qualitative and quantitative) model (Nenzi: page 6 Section 3.1: Spatio-temporal traces can be obtained by simulating a stochastic model or by computing the solution of a deterministic system; page 2 paragraph 2: Cyber-Physical Systems).
Wu and Nenzi are analogous art because they are from the same field of endeavor. They both relate to physical domain modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above qualitative spatio-temporal modelling application, as taught by Wu, and incorporating the use of quantitative modeling in the system, as taught by Nenzi.
One of ordinary skill in the art would have been motivated to do this modification in order to provide seamless control and design of spatio-temporal behaviors and to monitor and verify whether, and how robustly, they are satisfied by a system, as suggested by Nenzi (Nenzi: page 2 paragraph 3).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Wu and Nenzi further discloses the device according to claim 1, wherein  using fully or partially provided quantitative information of the qualitative spatiotemporal model of the physical system, instantiate the qualitative spatio-temporal model of the physical system into a quantitative or hybrid (qualitative and quantitative) model (Nanzi: page 6 Section 3.1: Spatio-temporal traces can be obtained by simulating a stochastic model or by computing the solution of a deterministic system).; and
simulate the quantitative or hybrid model using one of qualitative, quantitative,
or hybrid computational tools (Nanzi: Section 3 pages 6-13: SSTL Boolean Semantics (section 3.4) and Quantitative Semantics (section 3.5).
Motivation to combine Wu and Nanzi is the same here as Claim 8.

Regarding Claim 16, the claim recites the same substantive limitations as Claim 9 and is rejected using the same teachings.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Maja Matetic (Qualitative Modeling of Object Behaviour in the Dynamic Vision System, 2001, ReserachGate, 2001, pp 1-7) teaches cognitive analysis of the dynamic scene: on the base of the identified motions of objects and calculated trajectory attributes to analyse, evaluate and reconstruct behaviours implementing artificial intelligence methods.
Benjamin Kuipers (Qualitative Simulation, Encyclopedia of Physical Science and Technology, 2001, pp 287-300) teaches qualitative simulation and abstraction methods, the use of various types of quantitative knowledge, automated ways to determine the conclusions to draw from a predicted behavior graph, design and verification methods, online monitoring frameworks, and modeling methods suited for particular application domains.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146